Case 1:20-cv-03010-APM Document 80 Filed 12/14/20 Page 1of5

UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

2981

MDL No. & TITLE - IN RE: Google Antitrust Litigation

 

NOTICE OF APPEARANCE

Appearances should only be entered in compliance with Rule 4.1(c).

PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
action):

Plaintiff: J. Jackson Paige
SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
than one action):

Paige v. Google LLC, et al., Case No. 1:20-cv-03158 (D.D.C.)

BRS fs fe gS off 25 2s fe 2 24k 2 2 ale fe 2c of fe 25 2s fs 26 2s fs fc 2c ofc 2 ok 2c afc fc 2 2s 2 og 2s of 2c of ois 2 2c fs ok oie fs og 2c 2 i ok

In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
receive service of all pleadings, notices, orders, and other papers relating to practice before the
Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

12/9/2020 /s/ Jonathan W. Cuneo

 

Date Signature of Attorney or Designee

Name and Address of Designated Attorney:

Jonathan W. Cuneo, Cuneo Gilbert & LaDuca, LLP, 4725 Wisconsin Ave, NW, Suite 200 Washington, D.C. 20016
Telephone No.: (202) 789-3960 Fax No.: (202) 789-1813

nail Avidness: JonC@cuneolaw.com

 

Instructions:

1. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdf format. (All documents filed with the Judicial Pane! must be in PDF Format.)
The Appearance Form is lo be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.
2. Select MDL from the menu bar al the top of the ECF screen.
3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
4, Enter the three or four digit MDL number (ex. 875). Select Next.
5. Verify MDL number, if correct Select Neat
6. Choose the case(s) for which the Appearance is being filed. Select Next.
7. Select Party. Select next twice
8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description, Select the document to which
the Appearance relates. (Note: Appearances filed in new litigations will be linked to the inilial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).
9. Select the next button and verify docket text. If correct continue to select next to complete the transaction. —————

RECEIVED

Niall Room

———

| JPML Form 18
~ Anecla D. Caesar, Clerk of Court
Us Datrict Court, District of Columbia |

  
   

 
Case 1:20-cv-03010-APM Document 80 Filed 12/14/20 Page 2 of 5

BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

 

IN RE GOOGLE ANTITRUST MDL No. 298]
LITIGATION

 

 

PROOF OF SERVICE
[hereby certify that on December 9, 2020 a copy of the foregoing Notice of Appearance and
this Certificate were served via CM/ECF on counsel of record for all parties for whom counsel has
appeared.
I further hereby certify that on December 9, 2020 a copy of the foregoing Notice of
Appearance and this Certificate will be served via USPS overnight delivery on the following

recipients:

Clerk, U.S. District Court for the Northern District of California
United States District Court

450 Golden Gate Avenue, Box 36060

San Francisco, CA 94102-3489

Clerk, U.S. District Court for the District of the District of Columbia
E. Barrett Prettyman Courthouse

333 Constitution Avenue N.W.

Washington D.C. 20001

Room 1225

I further hereby certify that on December 9, 2020 a copy of the foregoing Notice of
Appearance and this Certificate will be served by USPS overnight delivery on the following

recipients, for whom counsel may not yet have appeared in certain actions:

 

 

Action(s)

Party

Attorney(s)

 

N.D. Cal., No. 3:20-cv-05761;
N.D. Cal., No. 3:20-cv-07079;
N.D. Cal., No. 3:20-cv-07379

 

Defendant: Google Ireland
Ltd.

 

Google Ireland Ltd.
Gordon House
Barrow Street
Dublin 4

DO04E5W5 Ireland

 

°K...

RECEIVE]

Mail Room
a err

   

 

4;
i
; Angela D. Caesar, Clerk of Court i
.S. District Court, District of Columbia |

 
Case 1:20-cv-03010-APM Document 80

Filed 12/14/20 Page 3 of 5

 

N.D. Cal., No. 3:20-cv-05761;
N.D. Cal., No. 3:20-cv-07079;
N.D. Cal., No. 3:20-cv-07379

Defendant: Google
Commerce Ltd.

Google Commerce Ltd.

70 Sir John Rogerson’s Quay
Dublin 2

D02R296 Ireland

 

N.D. Cal., No. 3:20-cv-05761;
N.D. Cal., No. 3:20-cv-07079;

Defendant: Google Asia
Pacific Pte. Ltd.

Google Asia Pacific Pte. Ltd.
70 Pasir Panjang Road, #03-71,

 

N.D. Cal., No. 3:20-cv-07379 Mapletree Business City
Singapore 117371
N.D. Cal., No. 3:20-cv-07079; | Defendant: Google LLC Google LLC

N.D. Cal., No. 3:20-cv-07361;
N.D. Cal., No. 3:20-cv-07365;
N.D. Cal., No. 3:20-cv-07379;
D.D.C., No. 1:20-cv-03158

1600 Amphitheatre Parkway
Mountain View, CA 94043

 

N.D. Cal., No. 3:20-cv-07079;
N.D. Cal., No. 3:20-cv-07379

Defendant: Google Payment
Corp.

Google Payment Corp.
1600 Amphitheatre Parkway
Mountain View, CA 94043

 

N.D. Cal., No. 3:20-cv-07361;
D.D.C., No. 1:20-cv-03158

Defendant: Alphabet Inc.

Alphabet Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Arkansas

Office of the Attorney General, State of Arkansas
323 Center Street, Suite 200

Little Rock, Arkansas 72201

Phone: 501-682-8063

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Florida

Office of the Attorney General, State of Florida
PL-01 The Capitol

Tallahassee, Florida 32399

Phone: 850-414-3300

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Georgia

Office of The Attorney General, State of Georgia
40 Capitol Square, SW

Atlanta, Georgia 30334-1300

Phone: 404-651-7675

 

D.D.C., No. 1:20-cv-03010

Plaintiff: State of Louisiana

Office of the Attorney General, State of
Louisiana

Public Protection Division

1885 North Third St.

Baton Rouge, Louisiana 70802

Phone: 225-326-6400

 

 

D.D.C., No. 1:20-cv-03010

 

Plaintiff: State of Mississippi

 

Office of the Attorney General, State of
Mississippi

P.O. Box 220

Jackson, Mississippi 39205

Phone: 601-359-4223

 

 
Case 1:20-cv-03010-APM Document 80 Filed 12/14/20 Page 4 of 5

Dated: December 9, 2020

Respectfully submitted,

/s/ Jonathan W. Cuneo
Jonathan W. Cuneo
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Ave., NW Suite 200
Washington, DC 20016
202-789-3960
jonc@cuneolaw.com

Counsel for Plaintiff J. Jackson Paige
Case 1:20-cv-03010-APM Document 80 Filed 12/14/20 Page 5of5

 

UNITED STATES

PRIORITY®
POSTAL SERVICE © MAIL

 

# Expected delivery date specified for domestic use.
& Most domestic shipments include up to $50 of insurance (restrictions apply).*
& USPS Tracking® included for domestic and many international destinations.

& Limited international insurance.*
@ When used internationally, a customs declaration form is required.

‘Insurance does not cover certain items. For details regarding claims exclusions see the
Domestic Mail Manual at http://pe.usps.com.

‘* See International Mail Manual at htip.//pe.usps.com for availability and limitations of coverage.

FLAT RATE ENVELOPE

ONE RATE @ ANY WEIGHT
TRACKED # INSURED To achecie foe Package Pckup,

I' PS00001000014

 

 

EP14F May 2020

OD: 12 1/2 x 9 1/2 USPS.COM/PICKUP

 

 

 

 

Ba rosrasenvicee Click-N-Ship®

 

 

 

 

 

wee 8405 5036 9930 0165 6956 70 0077 5000 0012 0001

US POSTAGE —

Fiat Rite Env BS

12/09/2020 Mailed from 20016 062S0000001309

PRIORITY MAIL 1-DAY™

CHRIS FISHER ~ Expected Dellvery Date: 12/10/20
CUNEO GILBERT LADUCA LLP Ref#t: 8624
4725 WISCONSIN AVE NW STE 200 0024

WASHINGTON DC 20016-4664

 

C003

 

 

 

SHIP
TO:

CLERK, US DISTRICT COURT FOR THE D.D.C.
333 CONSTITUTION AVE NW RM 1225

WASHINGTON DC 20001-2802
|

USPS TRACKING #

(9405 5036 9930 0165 8956 70

 

Electronic Rate Approved #038555749

eee henieterdieeeeeeeeeeaieees|

 

 

 

 

This packaging Is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.
Misuses may be a violation of federal law. This package is not for resale. EP14F © U.S. Postal Service; May 2020; All rights reserved
